Order issued December 30, 2015




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                          NO. 01-09-00997-CV
                        ———————————
      CARLTON ENERGY GROUP, LLC, Appellant/Cross-Appellee
                                   V.
     GENE E. PHILLIPS, INDIVIDUALLY AND D/B/A PHILLIPS OIL
    INTERESTS L.L.C., EURENERGY RESOURCES CORPORATION,
       SYNTEK WEST, INC. AND CABELTEL INTERNATIONAL
              CORPORATION, Appellees/Cross-Appellants


                 On Appeal from the 295th District Court
                          Harris County, Texas
                    Trial Court Case No. 2006-80212


                       MEMORANDUM ORDER
      On May 8, 2015, the Texas Supreme Court reversed in part our February 14,

2012 judgment in this case and remanded the case to this Court “for further

proceedings in accordance with [its] opinion.” On remand, cross-appellants, Gene

E. Phillips, individually and doing business as Phillips Oil Interests L.L.C.,

EurEnergy Resources Corporation, formerly known as EurEnergy Resources LLC,

Sytnek West, Inc., and CabelTel International Corporation, now known as New

Concept Energy, Inc., have filed an “Opposed Motion for Leave to File

Supplemental Briefing.”

      The motion is granted. Cross-appellants may file a supplemental brief no

later than 20 days after the date of this order. See TEX. R. APP. P. 38.6(d). Cross-

appellants’ brief may not exceed 6,000 words and must be limited in substance to

addressing the issue of the factual sufficiency of the evidence supporting the jury’s

damages award. See TEX. R. APP. P. 9.4. Any response by cross-appellee, Carlton

Energy Group, LLC, must be filed within 20 days after the date cross-appellants’

brief is filed and must not exceed 6,000 words. See TEX. R. APP. P. 9.4, 38.6(d).

The Court will not grant extensions of time to file briefs. See TEX. R. APP. P.

38.6(d).

      This case is set for submission at 1:30 p.m. on February 17, 2016 before a

Panel consisting of Justice Jennings, Justice Higley, and Justice Lloyd. The Court




                                         2
will hear oral argument. Each side will be allowed 20 minutes to argue. See TEX.

R. APP. P. 39.8. Cross-appellants may reserve part of their time for rebuttal.

      It is so ORDERED.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Lloyd.




                                          3